Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 20 of U.S. Patent No 10853435.Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 15-20 are allowable if the above double patenting rejection is addressed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Mate et al (hereinafter Mate) US Publication No 20130282804.

As per claim 1, Mate teaches:
A system for aligning event data, comprising: a first recording device configured to perform first operations comprising: 
maintaining a first time; (Paragraphs [0008], [0035], [0040] and [0046]-[0047])
recording first event data during the first time, wherein the first event data is marked with the first time; 
(Fig. 1 and Paragraphs [0008], [0027] and [0035] and [0040])
wirelessly broadcasting a first alignment beacon comprising a first alignment data; 
(Paragraphs [0008], [0028], [0046]-[0049])
and storing the first alignment data in a first memory of the first recording device, wherein the first alignment data is stored with a first current time of the first time; 
(Fig. 1 and Paragraphs [0015], [0027]-[0028], [0040] and [0042])
a second recording device configured to perform second operations comprising: 
maintaining a second time independent of the first time; 
(Paragraphs [0008], [0040], [0044]-[0045], [0047] and [0051]-[0052])
recording second event data during the second time, wherein the second event data is marked with the second time; wirelessly receiving the first alignment beacon from the first recording device; 
(Paragraphs [0008], [0040], [0044]-[0045], [0047] and [0051]-[0052])
and storing the first alignment data in a second memory of the second recording device with a first current time of the second time, wherein: 
the first current time of the first time is related to the first current time of the second time by the first alignment data; 
(Paragraphs [0008], [0040], [0044]-[0045], [0047] and [0051]-[0052])
and the first event data is related to the second event data by the first alignment data.(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])

As per claim 2, Mate teaches:The system of claim 1 further comprising a server in communication via a network with the first recording device and the second recording device, wherein the server is configured to perform third operations comprising: 
receiving the first event data, the first alignment data, and the first current time of the first time from the first recording device;
(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])
 receiving the second event data, the first alignment data, and the first current time of the second time from the second recording device; 
(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])
detecting the first event data is related to the second event data in accordance with the first alignment data; 
(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])
and aligning the first event data and second event data for playback based on the first alignment data, the first current time of the first time, and the first current time of the second time.(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])

As per claim 5, Mate teaches:The system of claim 1, wherein the first operations further comprise: 
preparing the first alignment data at the first current time of the first time; or wirelessly broadcasting the first alignment beacon comprising the first alignment data at the first current time of the first time.
(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])
As per claim 6, Mate teaches:The system of claim 1, wherein the second operations further comprise:    
wirelessly receiving the first alignment beacon comprising the first alignment data at the first current time of the second time; or storing the first alignment data at the first current time of the second time.(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])

As per claim 9, Mate teaches:
The system of claim 1, wherein the first operations comprise periodically wirelessly broadcasting a plurality of alignment beacons, the plurality of alignment beacons comprises the first alignment beacon, and each alignment beacon of the plurality of alignment beacons comprises a respective alignment data.(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])
As per claim 13, Mate teaches:The system of claim 1, wherein the second operations further comprise:    
wirelessly broadcasting a second alignment beacon comprising a second alignment data; and storing the second alignment data in the second memory of the second recording device, wherein the second alignment data is stored with a second current time of the second time, and wherein the first operations further comprise: wirelessly receiving the second alignment beacon from the second recording device; (Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])
and storing the second alignment data in the first memory of the first recording device with a second current time of the first time, wherein the second current time of the second time is related to the second current time of the first time by the second alignment data and the second event data is related to the first event data by the second alignment data.
(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])
As per claim 14, Mate teaches:      The system of claim 13, further comprising a server in communication via a network with the first recording device and the second recording device, wherein the server is configured to perform third operations comprising: receiving the first event data, the first alignment data, the second alignment data, the first current time of the first time, and the second current time of the first time from the first recording device; (Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])
 receiving the first event data, the first alignment data, the second alignment data, the first current time of the second time, and the second current time of the second time from the second recording device; aligning the first event data and second event data for playback based on the first alignment data, the second alignment data, the first current time of the first time, the second current time of the first time, the first current time of the second time, and the second current time of the second time.
(Paragraphs [0040], [0044]-[0045], [0047] and [0051]-[0052])

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mate in view of Johansson et al (hereinafter Johansson) US Publication No. 20150355774.

As per claim 3, Mate does explicitly teach aligning comprises delaying a first presentation of one of the first event data and the second event data relative to a second presentation of another of the first event data and the second event data different from the one of the first event data and the second event data, however in analogous art of data management, Johansson teaches:
      aligning comprises delaying a first presentation of one of the first event data and the second event data relative to a second presentation of another of the first event data and the second event data different from the one of the first event data and the second event data.
(Paragraph [0034])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mate and Johansson by incorporating the teaching of Johansson into the method of Mate. One having ordinary skill in the art would have found it motivated to use the event management of Johansson into the system of Mate for the purpose of managing incident display. 
As per claim 4, Mate does explicitly teach aligning comprises averaging a plurality of delays, and wherein a first delay of the plurality of delays comprising a time difference between the first current time of the first time and the first current time of the second time, however in analogous art of data management, Johansson teaches:
       aligning comprises averaging a plurality of delays, and wherein a first delay of the plurality of delays comprising a time difference between the first current time of the first time and the first current time of the second time. 
(Paragraph [0034])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mate and Johansson by incorporating the teaching of Johansson into the method of Mate. One having ordinary skill in the art would have found it motivated to use the event management of Johansson into the system of Mate for the purpose of managing incident display.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mate in view of Fleischaurer et al (hereinafter Fleischaurer) US Publication No. 20130125000.
As per claim 7, Mate does explicitly teach alignment data comprises a sequence number identifying a sequence of alignment data created by the first recording device, however in analogous art of data management, Fleischaurer teaches:
alignment data comprises a sequence number identifying a sequence of alignment data created by the first recording device.
(Paragraphs [0007], [0076] and [0081])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mate and Fleischaurer by incorporating the teaching of Fleischaurer into the method of Mate. One having ordinary skill in the art would have found it motivated to use the event management of Fleischaurer into the system of Mate for the purpose of gathering video clips and generating a complete video playback 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mate  in view of Jon Daniel McEachron (hereinafter McEachron) US Patent No. 10008102.

As per claim 8, Mate does not explicitly teach the alignment data includes a serial number of the first recording device, however in analogous art of event management, McEachron teaches:alignment data comprises a serial number of the first recording device.
(Column 12, lines 1-18)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mate and McEachron by incorporating the teaching of McEachron into the method of Mate. One having ordinary skill in the art would have found it motivated to use the event management of McEachron into the system of Mate for the purpose of uniquely identifying participating devices.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mate  in view of Aaron Eppolito (hereinafter Eppolito) US Publication No. 20090097770.

As per claim 10, Mate does not explicitly teach respective alignment data comprises a respective sequence number, and wherein the respective sequence number is incremented for the respective alignment data for each alignment beacon of the plurality of alignment beacons, however in analogous art of event management, Eppolito teaches: 	each respective alignment data comprises a respective sequence number, and wherein the respective sequence number is incremented for the respective alignment data for each alignment beacon of the plurality of alignment beacons.
(Paragraphs [0017] and [0021])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mate and Eppolito by incorporating the teaching of Eppolito into the method of Mate. One having ordinary skill in the art would have found it motivated to use the event management of Eppolito into the system of Mate for the purpose of order/arranging temporal clips.

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mate in view of Braddus et al (hereinafter Braddus) US Publication No. 20170336220.

As per claim 11, Mate does not explicitly teach respective beacon of the plurality of alignment beacons alignment data comprises a respective sequence number, and wherein the respective sequence number is incremented for the respective alignment data for each alignment, however in analogous art of event management, Braddus teaches:
       alignment data comprises a status identifier identifying one operating state of the first recording device among a plurality of operating states of the first recording device at a particular time of creation of the first alignment data.
(Paragraph [0122])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mate and Braddus by incorporating the teaching of Braddus into the method of Mate. One having ordinary skill in the art would have found it motivated to use the event management of Braddus into the system of Mate for the purpose of tracking device attribute during video synchronization/alignment of video frame.
As per claim 12, Mate and Braddus teach:
     	 The system of claim 11, wherein the first recording device comprises a body-worn camera and a first operating state of the plurality of operating states comprises pre-event buffering.
(Paragraphs [0035] and [0046]-[0047])(Mate) and (Paragraph [0122])( Braddus)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/10/2022